WHITHAM, Justice,
dissenting.
I respectfully dissent. In my opinion the evidence is insufficient. I would reverse and direct a verdict of acquittal.
A more detailed statement of the State’s evidence than as contained in the majority opinion is thought necessary.
Officer Foster testified that on December 4, 1978, he, along with Officer Burkett, *274executed a search warrant at an apartment. It was not established for what the warrant authorized the police to search. The apartment was described by Foster as a “gambling house.” Upon approaching the closed apartment door, the police opened the door and observed approximately fifteen people in one large room described as a combination living room and kitchen area. Officer Foster testified that the front bedroom had a bed in it and that the other bedroom had a dice table; a card table set up. Appellant was at the kitchen stove when the police entered. Seated at the nearby kitchen table were four or five people playing dominoes.
Officer Foster testified that a wastepaper basket was positioned about two feet from the appellant. Officer Burkett testified that appellant was at a maximum of six to eight inches from the wastepaper basket. Those persons at the kitchen table were about six feet from the basket. Burkett testified he looked into the trash basket and that, although “there was a lot of trash in there,” he observed “a plastic baggie, clear baggie, sandwich type bag that contained thirteen (13) red capsules that appeared to be Heroin.” When asked to be more specific as to the location of the contraband, Burkett said only that “they were lodged between the side of the trash can and top of the trash.”
The testimony of the police officers further established that appellant did not rent the premises; that no contraband was found on his person; that he was not under the influence of heroin; that he had no needle marks; that he made no furtive movements of any kind; that no fingerprints were taken from the plastic baggie; and that additional undescribed drugs were found in another room of the apartment. Officer Foster testified that a man named Lowry was the lessee of the premises. Officer Foster further testified that he had previously described the apartment as “It’s a gambling house. Nobody is actually in charge, as far as I can find out.”
The testimony of the police officers also established that when they entered the apartment no one ran from the location where the wastepaper basket was placed; that appellant was not seen to bring his hand up from the wastepaper basket; that a search of the persons on the premises did not produce any drugs or weapons on any of those persons. Officer Foster, who searched appellant, could not recall how much money appellant had; it was just “some” money. Officer Foster also testified that some of the persons in the apartment were shooting dice and there was a lot of money around.
Foster also testified that prior to the execution of the warrant he had, on that same day, conducted a surveillance of the apartment. During that morning he saw some eight to ten persons he described as known heroin addicts knock on the door, following which appellant would come outside and talk for a few minutes. Foster testified he observed each person give appellant money and appellant would then give the person “something.” Foster could not see or describe this “something.” In the afternoon, and still prior to the execution of the warrant, three or four such exchanges were made; however, Officer Foster did not describe those three or four persons as “known heroin addicts.” Officer Foster did not testify as to how he could identify any person who came to the door as a “known heroin addict.”
The majority recites certain affirmative links it relies on as showing additional facts and circumstances which indicate the accused’s knowledge and control of the contraband. Those links must be considered within the context of the facts of this case. The links recited are:
(a) the contraband was in open or plain view,
(b) the place where the contraband was found was enclosed,
(c) when found, there was sufficient light for a person to see the contraband,
(d) the contraband was conveniently accessible to the accused, and,
(e) the accused’s actions toward the contraband may show his intent to violate the statute.
*275I am at a loss to understand how the majority finds this last “link” to be applicable to appellant. The State’s evidence shows appellant standing at a kitchen stove either six to eight inches or two feet from a wastepaper basket in which the contraband was found. Appellant made no furtive movements, he was not seen to bring his hand up from the wastepaper basket and he did not run when the officers opened the door. There is no proof whatever of appellant’s action toward the contraband. In this instance, the majority creates a “link” out of thin air.
With respect to the open and plain view link, I do not agree that the heroin in the present case was in open and plain view. The capsules were in a trash receptacle, not lying on the kitchen table. The fact that the officer, in executing the warrant, could peer into the trash container and identify disposed of substances lodged between the side of the trash can and top of the trash does not establish open and plain view.
The links relied on by the majority cannot be considered in a vacuum. They have to be considered in light of the State’s case. It was not shown for what the warrant authorized a search. The premises in question were not the “residence” of the appellant as the majority would have us believe, rather, the premises were a public place. In Officer Foster’s words it was a gambling house with no one in charge. It was not difficult for persons to gain entrance to the premises. The officers executing the warrant simply opened the door. In this gambling house were fifteen persons. The appellant did not own or rent the premises. Appellant did not have dominion and control of the premises. Someone named Low-ry was the lessee. Appellant was not shown to have his residence on the premises. Appellant made no furtive gestures, no statements or spontaneous utterances, no attempt to escape. The appellant did not bring his hand up from the wastebasket when the officers entered. Appellant had no needle marks and was not under the influence of drugs. Appellant was not in actual physical possession of drugs. No fingerprints were taken. The amount of money in appellant’s possession was not shown; it was just “some money.”
That appellant had some money on him in a gambling house is understandable. I do not consider the fact that appellant appeared at the door numerous times during the day to be evidence that appellant was in control of the premises; especially in light of Officer Foster’s testimony that it was a gambling house with nobody actually in charge. Such testimony would refute any consideration that appellant was in control of the premises.
As succinctly put by the Court of Criminal Appeals, possession means more than being where the action is. See Hausman v. State, 480 S.W.2d 721 (Tex.Cr.App.1972). There the accused was one of a number of persons around a campfire. The officers found the accused on a sleeping bag. The accused appeared to be asleep to one officer. To another officer the accused appeared to be in a tranquil state. One foot from the accused’s head, the officers found a brown paper bag with the top rolled up containing marihuana. Seven people, including the accused, were positioned around the campfire. Of these, some were within six feet of the bag of marihuana. Immediately prior to the accused’s arrest officers had conducted a surveillance of the campfire from about 10:30 p.m. to about 12:05 a.m. An officer testified that during the surveillance he observed through binoculars persons around the campfire passing a cigarette around and cupping their hands, and that while he could not identify what they were smoking as marihuana, the manner in which they were smoking the cigarette led him to believe it was marihuana. The officer was unable to identify the accused as having been present during this observation. In Hausman the court held that the close proximity of the accused to the bag of marihuana did not justify an inference that he possessed the drug under the circumstances of the case. In the present case, as was the accused in Hausman, the appellant has been convicted of being where the action is.
*276It is difficult to understand how the majority can hold the evidence to be sufficient in the present case given the decision of the Court of Criminal Appeals in Hausman. In Hausman the accused was one foot from the marihuana. In the present case the appellant was six to eight inches under the State’s closest distance. In Hausman other persons around the campfire were within six feet of the marihuana. In the present case the four or five domino players at the kitchen table were six feet from the heroin. In Hausman there was the accused’s tranquil state to suggest drugs. In the present case there were appellant’s exchanges at the front door to suggest drugs. Surely if in Hausman the evidence was insufficient, it should be insufficient in the present case.
Under the majority opinion, otherwise innocent persons in public places such as restaurants, bars, pool halls, clubs and waiting rooms are subject to arrest and conviction for possession if:
(a) what turns out to be illegal drugs were in open or plain view,
(b) the public place was enclosed,
(c) there was sufficient light for the patron to see the substance, and,
(d) the substance was conveniently accessible to the patron.
Such an illogical result follows from the majority’s mechanical “adding up” of “links” found in other cases without regard to the State’s evidence in the instant case. Such an illogical result also follows when the majority seeks to place the scene of the crime in the “residence” of the accused rather than its actual locale: a public gambling house.
An accused may with another or others jointly possess illegal drugs. Thus possession of such items need not be exclusive and evidence that the accused jointly possessed illegal drugs with others is sufficient to sustain a conviction, but mere presence alone at a place where illegal drugs are being used or possessed by others does not justify a finding of joint possession. Underwood v. State, 571 S.W.2d 7 (Tex.Cr.App.1978).
I have my suspicions as to what appellant was doing in the exchanges at the door observed by Officer Foster; however, there was no evidence as to what the “something” was that was being exchanged by appellant for money at the door. It is not proper to fill that void in the evidence by speculation that it was heroin because heroin was later found on the premises. It should be remembered that the officers testified that other drugs besides heroin were found on the premises. For all anyone knows it was those drugs, perhaps, that were involved in the exchanges at the door. But it is for the possession of heroin that appellant stands convicted and there is no evidence that appellant had heroin in his hands at the door. I am not willing to affirm a conviction on suspicion or mere probability that appellant was a drug dealer.
In the present case, as was the holding in Hausman, close proximity is not a link. Given the State’s evidence in the present case, the majority has held that presence alone is sufficient. I cannot subscribe to a holding that mere presence is sufficient to affirmatively link the accused to the contraband. The State had the burden to prove appellant’s guilt beyond a reasonable doubt. A conviction based on circumstantial evidence cannot be sustained unless the circumstances exclude every other reasonable hypothesis except that the accused is guilty. Proof which amounts only to a strong suspicion or mere probability is insufficient. Higgins v. State, 515 S.W.2d 268 (Tex.Cr.App.1974). Because the circumstantial proof in the present case amounts only to a suspicion that appellant had knowledge and control of the heroin the judgment should be reversed and the appellant acquitted.
AKIN, STOREY, STEPHENS and FISH, JJ., concur in this opinion.
GUITTARD and ROBERTSON, CARVER, SPARLING, VANCE, GUILLOT, and ALLEN, JJ., dissent.
AKIN, STOREY, STEPHENS, FISH and WHITHAM, JJ., dissent.